bk WwW WN

oO Oo ND

10
1]
12
13
14

15 |

16
17
18
19
20
21
22
23
24
25
26
_ 27
28

Case 2:19-cv-00710-KJM-AC Document 4 Filed 05/15/19 Page 1 of 3

Mark Aussieker . FE | L E D
8830 Olive Ranch Lane

Fair Oaks, CA 95628 MAY 75 2019 »
Phone: 916-705-8006 CLER, %

eaSthk, U.s. 01s grit A
aussiekerl @gmail.com oy NOISTRICTR CRT, 4
° TY CLERK
in pro per

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
. , -Kj"- Ac
apy 00710 -K3
MARK AUSSIEKER Case,2 = 14-Y
Plaintiff,

v. NOTICE OF SETTLEMENT

Elite Integrity, LLC and Royal
Administration Services, Inc.Defendant.

 

 

 

NOW COMES THE PLAINTIFF to respectfully notify this Honorable Court
that this case has settled individually. Plaintiff request that this Honorable Court
vacate all pending hearing dates and allow sixty (70) days with which to file
dispositive documentation. Dispositional documents will be forthcoming. This

Court shall retain jurisdiction over this matter until fully resolved.

Dated: 7 7I 6 ~ lh

bl oexen ‘wl

 

 

 
kk WY WY

eo fe SN DH A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00710-KJM-AC Document 4 Filed 05/15/19 Page 2 of 3

CERTIFICATE OF SERVICE

Filed by hand United States District Court CM/ECF May 15, 2019, with:

Mailed to :

Elite Integrity, LLC
c/o Christopher P. Meier, Esq.
Greenspoon Marder, LLP
100 West Cypress Creek Road Suite 700
Ft. Lauderdale, FL 33309

Royal Administration Services, Inc.
c/o CSC

2710 Gateway Oaks ste 150N
Sacramento, CA 95833

 

 
 

 

Form W-9 ev 12-2011)

Other entiftes. Enter yout AS Ress. Ames ShdWh Quiet Mrdd Gedefaed PaO + axpa pe fdehtinch Bon Nagthet CFTR)

documents dn the "Name" line. This name should match the name shown on the
charter or other legal document creating the entity. You may enter any business,
trade, or DBA name on the "Business name/disregarded entity name” line.

Exempt Payee

If you are exempt from backup withholding, enter your name as described above
and check thé appropriate box for your status, then check the "Exempt payee" box
in the line following the "Business name/distegarded entity name", sign and date
the form.

Generally individuals (including sole proprietors) are not exempt from backup
withholding: Corporations are exempt from backup withholding for certain
payments, seh as interest and dividends.

Note. If you) pre exempt from backup withholding, you should still complete this
form to avons possible erroneous backup withholding.

The following payees are exempt from backup withholding:

1. An organization exempt from tax under section 501(a), any IRA, or a
custodial account under section 403(b)(7) if the account satisfies the requirements
of section a6k(O)

2. The United States or any of its agencies or instrumentalities,

3.A statey the District of Columbia, a possession of the United States, or any
of their political subdivisions or instrumentalities,

4. A foreign government or any of its political subdivisions, agencies, or
instrumentalities, or

5. An international organization or any of its agencies or instrumentalities.
Other payees that may be exempt from backup withholding include:

6. A corporation,

TA foreign central bank of issue,

8. A dealer in securities or commodities required to register in the United
States, the District of Columbia, or a possession of the United States,

9.A futufes commission merchant registered with the Commodity Futures
Trading Coramission,

10.A real estate investment trust,

11, An entity registered at all times during the tax year under the Investment
Company Aat of 1940,

12. A conimon trust fund operated by a bank under section 584(a),
13.A findhcial institution,

14. A m#ddleman known in the investment community as a nominee or
custodian, dr

1I5.A trus exempt from tax under section 664 or described in section 4947.

The follewing chart shows types of payments that may be exempt from
backup withholding. The chart applies to the exempt payees listed above, 1
through 15.

IF the paynent is for...

 

THEN the payment is exempt for...
Interest and, ividend payments All exempt payees except for 9

Broker transactions Exempt payees | through 5 and 7
ig through 13, Also, C corporations.
Barter ex¢hange transactions and|Exempt payees 1 through 5

patronage "dividends
Payments &ver $600 required to be|Generally, exempt payees
reported antl direct sales over $5,000'|1 through 72

"See Form 1099- MISC, Miscellaneous Income, and its instructions.

2 However, the following payments made to a corporation and reportable on Form
1099-MISCé is not exempt from backup withholding: medical and health care

 

 

 

 

payments, attorneys' fees, gross proceeds paid to an attorney, and payments for
services paid by a federal executive agency.

Page 3

Enter your TIN in the appropriate box. If you are a resident alien and you do
not have and are not eligible to get an SSN, your TIN is your IRS individual
taxpayer identification number (ITIN). Enter it in the social security number box.
If you do not have an ITIN, see How to get a TIN below.

If you are a sole proprietor and you have an EIN, you may enter either your
SSN or EIN. However, the IRS prefers that you use your SSN.

If you are a single-member LLC that is disregarded as an entity separate from
its owner (see Limited Liability Company (LLC) on page 2), enter the owner's SSN
(or EIN, if the owner has one). Do not enter the disregarded entity's EIN. If the
LLC is classified as a corporation or partnership, enter the entity's EIN.

Note. See the chart on page 4 for further clarification of name and TIN
combinations.

How to get a TIN. If you do not have a TIN, apply for one immediately. To apply
for an SSN, get Form SS-5, Application for a Social Security Card, from your
local Social Security Administration office or get this form online at www.ssa.gov.
You may also get this form by calling 1-800-772-1213. Use Form W-7,
Application for IRS Individual Taxpayer Identification Number, to apply for an
ITIN, or Form SS-4, Application for Employer Identification Number, to apply for
an EIN. You can apply for an EIN online by accessing the IRS website at
www. irs.gov/businesses and clicking on Employer Identification Number (EIN)
under Starting a Business. You can get Forms W-7 and SS-4 from the IRS by
visiting IRS.gov or by calling 1-800-TAX-FORM (1-800-829-3676).

If you are asked to complete Form W-9 but do not have a TIN, write "Applied
For" in the space for the TIN, sign and date the form, and give it to the requester.
For interest and dividend payments, and certain payments made with respect to
readily tradable instruments, generally you will have 60 days to get a TIN and give
it to the requester before you are subject to backup withholding on payments. The
60-day rule does not apply to other types of payments. You will be subject to
backup withholding on all such payments until you provide your TIN to the
requester.

Note. Entering "Applied For" means that you have already applied for a TIN or
that you intend to apply for one soon.

Caution: A disregarded domestic entity that has a foreign owner must use the
appropriate Form W-8.

Part IJ. Certification

To establish to the withholding agent that you are a U.S. person, or resident alien,
sign Form W-9. You may be requested to sign by the withholding agent even if
item 1, below, and items 4 and 5 on page 4 indicate otherwise.

For a joint account, only the person whose TIN is shown in Part I should sign
(when required). In the case of a disregarded entity, the person identified on the
"Name" line must sign. Exempt payees, see Exempt Payee on page 3.

Signature requirements. Complete the certification as indicated in items 1]
through 3, below, and items 4 and 5 on page 4.

1. Interest, dividend, and barter exchange accounts opened before 1984
and broker accounts considered active during 1983. You must give your correct
TIN, but you do not have to sign the certification.

2. Interest, dividend, broker, and barter exchange accounts opened after
1983 and broker accounts considered inactive during 1983. You must sign the
certification or backup withholding will apply. If you are subject to backup
withholding and you are merely providing your correct TIN to the requester, you
must cross out item 2 in the certification before signing the form.

3. Real estate transactions. You must sign the certification. You may cross out
item 2 of the certification.

4. Other payments. You must give your correct TIN, but you do not have to
sign the certification unless you have been notified that you have previously given
an incorrect TIN. "Other payments” include payments made in the course of the
requester's trade or business for rents, royalties, goods (other than bills for
merchandise), medical and health care services (including payments to
corporations), payments to a nonemployee for services, payments to certain fishing
boat crew members and fishermen, and gross proceeds paid to attorneys (including
payments to corporations).
